Case: 2:19-cv-03223-EAS-KAJ Doc #: 99 Filed: 12/02/20 Page: 1 of 5 PAGEID #: 1176




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



KELSEA D. WIGGINS, et al.,

                       Plaintiffs,

                                                     Civil Action 2:19-cv-3223
         v.                                          Judge Edmund A. Sargus
                                                     Magistrate Judge Kimberly A. Jolson
BANK OF AMERICA, N.A., et al.,

                       Defendants.


                                     OPINION AND ORDER

         This matter is before the Court on Defendants’ Unopposed Motion to Seal. (Doc. 98). For

the reasons that follow, Defendants’ Motion is GRANTED, and the Clerk shall substitute Exhibits

E, F, G, and H of Document Number 78-1 with the redacted versions of these exhibits (Docs.

98- 2–5).

   I.         BACKGROUND

         Defendants assert that Plaintiff filed four exhibits in support of her Motion to Compel

without informing them that they contained information Defendants had marked as “Highly

Confidential” under the parties’ protective order. (Doc. 98-1 at 1). Defendants now move to seal

these documents, asserting that they disclose their “internal business plans, strategic information,

and information about product pricing, all of which are trade secrets.” (Id.). Plaintiff does not

oppose Defendants’ Motion to Seal. (See Doc. 98).



   II.        STANDARD
Case: 2:19-cv-03223-EAS-KAJ Doc #: 99 Filed: 12/02/20 Page: 2 of 5 PAGEID #: 1177




       Courts distinguish between limiting public disclosure of information during discovery

versus the adjudicative stage of a case. See Shane Grp., Inc. v. Blue Cross Blue Shield of Mich.,

825 F.3d 299, 305 (6th Cir. 2016). “The line between these two stages, discovery and adjudicative,

is crossed when the parties place material in the court record.” Id. (citing Baxter Int’l, Inc. v.

Abbott Labs., 297 F.3d 544, 545 (7th Cir. 2002)). “Unlike information merely exchanged between

the parties, ‘[t]he public has a strong interest in obtaining the information contained in the court

record.’” Shane Grp., 825 F.3d at 305 (quoting Brown & Williamson Tobacco Corp. v. F.T.C.,

710 F.2d 1165, 1180 (6th Cir. 1983)). For this reason, the moving party has a “heavy” burden of

overcoming a “‘strong presumption in favor of openness’ as to court records.” Shane Grp., 825

F.3d at 305 (quoting Brown & Williamson, 710 F.2d at 1179); see also Shane Grp., 825 F.3d at

305 (quotation omitted) (“Only the most compelling reasons can justify non-disclosure of judicial

records.”)

       “[I]n civil litigation, only trade secrets, information covered by a recognized privilege

(such as the attorney-client privilege), and information required by statute to be maintained in

confidence (such as the name of a minor victim of a sexual assault), is typically enough to

overcome the presumption of access.” Shane Grp., 825 F.3d at 308 (citation and quotations

omitted). “[T]he seal itself must be narrowly tailored to serve” the reason for sealing, which

requires the moving party to “analyze in detail, document by document, the propriety of secrecy,

providing reasons and legal citations.” Id. at 305–06 (quotation omitted). Ultimately, the movant

must show that “disclosure will work a clearly defined and serious injury … And in delineating

the injury to be prevented, specificity is essential.” Id. at 307–08 (internal citations and quotations

omitted). Similarly, the court “that chooses to seal court records must set forth specific findings

and conclusions which justify nondisclosure.” Id. at 306 (quotation omitted).



                                                  2
Case: 2:19-cv-03223-EAS-KAJ Doc #: 99 Filed: 12/02/20 Page: 3 of 5 PAGEID #: 1178




   III.      DISCUSSION

          Defendants contend that the exhibits at issue “disclose [their] internal business plans,

strategic information, and information about product pricing, all of which are trade secrets.”

(Doc. 98-1 at 1). Defendants explain that Plaintiff, in support of her Motion to Compel, filed

exhibits containing her second set of discovery requests, which quote or summarize information

from Defendants’ interrogatory response and “executive presentations.” (Id.). Defendants note

that Plaintiff placed this information in the record “not for the content of the trade secrets they

quoted, but to show that the parties had a discovery dispute that was not the subject of her motion

to compel,” and as such, “the public can readily understand the contours of the parties’ dispute

from” the redacted versions of these exhibits. (Id. at 2) (internal citation omitted).

          Defendants elaborate on the materials at issue. Each exhibit “describe[s] overdraft policies

the Bank considered but did not implement and the reasons why those policies were not ultimately

approved;” “describe[s] the process by which the Bank’s overdraft policy was approved;” and

“quotes from an executive presentation disclosing the Banks’s reasoning for adopting a policy,

including its assessment of its competitors and summaries of internal information about customer

behavior and reactions to the policy.” (Id. at 5).

          Defendants have met their burden to seal these exhibits and file redacted versions in their

place. To begin, Defendants set forth compelling reasons to seal this information. As noted, they

contend that the exhibits at issue include:

          descriptions of policies that the Bank considered but ultimately did not adopt; the
          timing and consideration of the Bank’s approval of a policy; and extensive quotes
          from an executive presentation that disclosed the Bank’s reasoning behind a change
          in policy, including its assessment of competitors and summaries of internal
          information about customer behavior and reactions to the policy.




                                                     3
Case: 2:19-cv-03223-EAS-KAJ Doc #: 99 Filed: 12/02/20 Page: 4 of 5 PAGEID #: 1179




(Id.). Defendants also represent that the information is of use to their competitors to craft their

own overdraft policies in an effort to acquire a portion of Defendants’ market share. (Id.).

       “This Court has repeatedly held that companies have a compelling interest in protecting

such information from their competitors—especially where, as here, disclosure would cause a

competitive disadvantage.” London Computer Sys., Inc. v. Zillow, Inc., No. 1:18-CV-696, 2019

WL 4110516, at *4 (S.D. Ohio Aug. 29, 2019) (citing Ethicon Endo-Surgery, Inc. v. Covidien,

Inc., No. 1:11-CV-871, 2017 WL 4168290, at *2 (S.D. Ohio Sept. 20, 2017) (“This Court has

previously recognized that protecting confidential information that would otherwise allow

competitors an inside look at a company’s business strategies is a compelling reason to restrict

public access to filings.”); Proctor & Gamble Co. v. Ranir, LLC, No. 1:17-CV-185, 2017 WL

3537195, at *3 (S.D. Ohio Aug. 17, 2017) (granting motion to seal documents containing “market

share data, sales trends and analysis, customer preferences, confidential agreements, pricing

strategy, and marketing strategy”)).

       Additionally, the public can understand the nature of the discovery dispute at issue in

Plaintiff’s Motion to Compel without accessing the redacted information. So Defendants’ interest

in protecting their trade secrets outweighs the public’s interest in accessing unredacted versions of

these exhibits. See, e.g., London Computer Sys., 2019 WL 4110516, at *4 (“[T]he public will not

need to view the parties’ highly confidential business information to understand the events giving

rise to this dispute, or the arguments made in that motion.”). Moreover, the seal is narrowly

tailored to protect only the information described above. See Shane Grp., 825 F.3d 299 at 305.

Indeed, Defendants seek not to seal these exhibits in their entirety, but rather, to file redacted

versions on the public docket. (Doc. 98-1 at 6–7); see also Ranir, 2017 WL 3537195, at *3

(granting motion to seal where only the party’s “confidential business plans” were redacted).



                                                 4
Case: 2:19-cv-03223-EAS-KAJ Doc #: 99 Filed: 12/02/20 Page: 5 of 5 PAGEID #: 1180




         In sum, Defendants have met their burden to justify sealing the exhibits at issue.

   IV.      CONCLUSION

         Defendants’ Motion (Doc. 98) is GRANTED, and the Clerk shall seal Exhibits E, F, G,

and H (Doc. 78-1) and file the redacted versions (Docs. 98-2–5) on the public docket.

         IT IS SO ORDERED.



Date: December 2, 2020                                 /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  5
